Title: From John Adams to Robert Henry, 20 June 1789
From: Adams, John
To: Henry, Robert



Sir.
Richmond Hill, New York June 20. 1789—

I received your letter of the 5th.—It is now fifteen Years very nearly since I have seen any of my old Books or Papers—They have nevertheless been constantly in the hands of some of my family, or of my Agent, who could have made the necessary inquiries. I know nothing of John or Darby Ryan. I will write to my agent however to enquire, if you will be so good as to write me the dates of the transaction, it will assist him in looking for the business—
I am Sir: Your most Obedt. & / Humble servant

John Adams.